DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 04 March 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1, 3-5, and 8-21 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-5, 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 18, 20, and 21 each require at least a control device for controlling an imaging device, comprising: an operation unit configured to be operated by an external force; a detection unit configured to detect an operation state of the operation unit; and a processor configured to execute a program to: perform a predetermined operation based on the operation state of the operation unit; determine whether the imaging device is connected to an object satisfying a condition by determining whether the imaging device is mounted on a support mechanism configured to rotatably support the imaging device, wherein: the support mechanism is configured to operate in a first mode 
The prior arts on record teach the following: a control device for controlling an imaging device, comprising: an operation unit configured to be operated by an external force; a detection unit configured to detect an operation state of the operation unit; and a processor configured to execute a program to: perform a predetermined operation based on the operation state of the operation unit; and invalidate an execution of the predetermined operation performed by the processor based on the operation state of the operation unit when the processor determines that the imaging device is connected to the object satisfying the condition.

However, none of the prior arts disclose determine whether the imaging device is connected to an object satisfying a condition by determining whether the imaging device is mounted on a support mechanism configured to rotatably support the imaging device, wherein: the support mechanism is configured to operate in a first mode in which a rotation of the imaging device is validated and a second mode in which the rotation of the imaging device is invalidated; and the imaging device is determined to be connected to the object satisfying the condition when the imaging device is mounted on the support 

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jared Walker/Primary Examiner, Art Unit 2426